Citation Nr: 1039233	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  10-16 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 
10 percent for tinnitus.

2.  Entitlement to an initial disability evaluation in excess of 
10 percent for bilateral hearing loss for the period from October 
7, 2008, to June 8, 2010.

3.  Entitlement to an initial disability evaluation in excess of 
20 percent for bilateral hearing loss for the period beginning 
June 9, 2010.

4.  Entitlement to an initial disability evaluation in excess of 
30 percent for an acquired psychiatric disorder, to include 
depression, major depressive disorder, depressive disorder not 
otherwise specified (NOS), and anxiety disorder NOS.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his son


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1941 to 
September 1945.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from April 2009 and June 2009 rating decisions from the 
VA Regional Office (RO) in St. Petersburg, Florida.

In July 2010, the Veteran, his wife, and his son testified at a 
Travel Board hearing before the undersigned Veterans Law Judge.  
A transcript of the hearing has been associated with the claims 
file.

Additional evidence in the form of VA treatment records was 
submitted contemporaneous with the July 2010 hearing as well as 
in August 2010.  The Veteran also submitted a statement waiving 
his right to have the RO initially review the records submitted 
in July 2010, while his representative submitted a statement 
waiving this same right regarding the records submitted in August 
2010.  Accordingly, the Board has jurisdiction to consider them 
in the first instance.  See 38 C.F.R. § 20.1304(c).

The Board notes that recently, the United States Court of Appeals 
for Veterans Claims (Court) held that a claimant without medical 
expertise cannot be expected to precisely delineate the diagnosis 
of his mental illness.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 
(2009).  As the Veteran files a claim for the affliction his 
mental condition, whatever that is, causes him, VA must construe 
the claim to include any and all of the Veteran's currently 
diagnosed psychiatric disabilities.  Id.  Here, the Veteran filed 
a claim for entitlement to service connection for depression.  
The medical evidence of record, however, indicates that the 
Veteran has been diagnosed with major depressive disorder, 
depressive disorder NOS, and anxiety disorder NOS.  Therefore, 
the Board has recharacterized the third issue on appeal as 
indicated above to include these disorders in addition to 
depression.

The issue of entitlement to an initial disability evaluation in 
excess of 10 percent for bilateral hearing loss for the period 
beginning June 9, 2010, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's representative withdrew the appeal regarding 
the issue of entitlement to an initial disability evaluation in 
excess of 10 percent for tinnitus on the record at the July 2010 
Travel Board hearing.

2.  During the period from October 7, 2008, to June 8, 2010, 
audiometric testing revealed level VII hearing in the left ear 
and level IV hearing in the right ear.

3.  The Veteran's acquired psychiatric disorder has not been 
manifested by occupational and social impairment with reduced 
reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal 
regarding the issue of entitlement to an initial disability 
evaluation in excess of 10 percent for tinnitus have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 20.202, 20.204 (2009).

2.  The criteria for an initial disability evaluation of 20 
percent for bilateral hearing loss for the period from October 7, 
2008, to June 8, 2010, have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2009).

3.  The criteria for an initial disability evaluation in excess 
of 30 percent for an acquired psychiatric disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.6, 4.7, 4.10, 4.14, 4.126, 
4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and a duty to assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

Prior to the initial AOJ decision in this matter, the Veteran was 
notified by letter dated in October 2008 of the evidence required 
to establish service connection, the evidence not of record 
necessary to substantiate the issues of service connection raised 
in his claim, the Veteran's and VA's respective duties for 
obtaining evidence, and how VA determines disability ratings and 
effective dates if service connection is granted.  Service 
connection for tinnitus, bilateral hearing loss, and anxiety 
disorder, which has been recharacterized as an acquired 
psychiatric disorder, was granted thereafter, and initial 
disability ratings and effective dates were assigned.  As each 
issue of the Veteran's claim was more than substantiated in that 
it was proven, the purpose that notice is intended to serve has 
been fulfilled and no additional notice is required to fulfill 
VA's duty to notify.  Dingess, 19 Vet. App. at 490-91.  The Board 
thus finds that any defect in the notice received by the Veteran 
prior to the initial AOJ decisions regarding each issue was not 
prejudicial.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
treatment records as well as providing an examination and/or 
medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

Service treatment records and VA treatment records have been 
obtained by VA.  No private treatment records have been obtained.  
The duty to assist is not applicable in this regard, however, as 
the Veteran has not identified any such records.  See 38 U.S.C.A. 
§ 5103A(b).  He did, however, submit additional VA treatment 
records.  Further, he was afforded a VA audiological examination 
in December 2008 and a VA posttraumatic stress disorder (PTSD) 
examination in June 2009.

Other than the additional VA treatment records submitted in July 
and August 2010, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, that 
there is any evidence necessary for a fair adjudication of the 
claim which has not been obtained.  Hence, the Board finds that 
all necessary development has been accomplished, and no further 
action is required to fulfill VA's duty to assist.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Appellate 
review therefore may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Higher Evaluations

The Veteran seeks initial disability evaluations higher than 10 
percent for his tinnitus, higher than 10 percent for his 
bilateral hearing loss for the period from October 7, 2008, to 
June 8, 2010, and higher than 30 percent for his acquired 
psychiatric disorder.  He contends that these disabilities were 
and are more severe than contemplated by their respective 
disability ratings.

Disability evaluations are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  Separate 
Diagnostic Codes identify various disabilities and the criteria 
for specific ratings for the disabilities.  The percentage 
ratings represent as far as practicably can be determined the 
average impairment in earning capacity due to a service-connected 
disability.  38 U.S.C.A. § 1155.  The evaluation assigned is 
determined by comparing the extent to which a Veteran's service-
connected disability impairs his ability to function under the 
ordinary conditions of daily life, as demonstrated by the 
Veteran's symptomatology, with the schedule of ratings.  Id.; 
38 C.F.R. § 4.10; see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Disabilities must be reviewed in relation to their 
history.  38 C.F.R. § 4.1.  Examination reports must be 
interpreted, and if necessary reconciled, into a consistent 
picture so that the evaluation rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2.  If two 
disability evaluations are potentially applicable, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
However, any reasonable doubt regarding the degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

When an appeal arises from an initially assigned rating, as is 
the case here, consideration must be given as to whether staged 
ratings should be assigned to reflect entitlement to a higher 
rating at any point during the pendency of the claim.  Fenderson 
v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).

The Secretary shall give the benefit of the doubt to the Veteran 
when there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  As such, the Veteran 
prevails when the evidence supports his claim or is in relative 
equipoise but does not prevail when the preponderance of the 
evidence is against the claim.  Id.

A.  Tinnitus

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn at any 
time before the Board promulgates a decision.  38 C.F.R. 
§§ 20.202, 20.204(c).  Except for appeals withdrawn on the record 
at a hearing, appeal withdrawals must be in writing.  38 C.F.R. 
§ 20.204(b).  Withdrawal may be made by the Veteran or by his 
authorized representative.  38 C.F.R. § 20.204(a).

The undersigned Veterans Law Judge started the 2010 Travel Board 
hearing by stating his understanding of the issues on appeal, 
which included that the issue of "entitlement to an increased 
rating for tinnitus ... has been withdrawn."  In response to 
questioning on whether this understanding was correct, the 
Veteran's representative responded in the affirmative.  The 
criteria for withdrawal therefore have been satisfied, and no 
allegations of errors of fact or law remain with respect to the 
issue of entitlement to an initial disability evaluation in 
excess of 10 percent for tinnitus.  Accordingly, the Board does 
not have jurisdiction to review the appeal as to this issue, and 
it is dismissed.

B.  Bilateral Hearing Loss

The Veteran's bilateral hearing loss currently is rated pursuant 
to 38 C.F.R. §§ 4.85 and 4.86, Diagnostic Code 6100.  Pursuant to 
these regulations, hearing acuity is measured by the results of a 
controlled speech discrimination tests (Maryland CNC) and a pure 
tone audiometry test in the frequencies of 1000, 2000, 3000 and 
4000 cycles per second (hertz).  38 C.F.R. § 4.85(a) and (d).  
Examinations are conducted without the use of hearing aids.  Id.  
The rating schedule establishes eleven auditory acuity levels to 
evaluate the degree of disability for service-connected hearing 
loss based on the examination results, ranging from level I for 
essentially normal acuity through level XI for profound deafness.  
38 C.F.R. § 4.85(b) and (c).  The auditory acuity level usually 
is derived from Table VI, which considers both pure tone 
threshold average and percent of speech discrimination.  
38 C.F.R. § 4.85(b).  However, Table VIa, which considers only 
pure tone threshold average, is used when the examiner certifies 
that use of speech discrimination test results is not appropriate 
for reasons such as language difficulties or inconsistent scores.  
38 C.F.R. § 4.85(c).

In addition, 38 C.F.R. § 4.86 specifies two exceptional patterns 
of hearing impairment.  The first exceptional pattern exists when 
the pure tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 hertz) is 55 decibels or more.  
38 C.F.R. § 4.86(a).  In this circumstance, the rating specialist 
must determine the auditory acuity level for each ear from either 
Table VI or Table VIa, whichever results in the higher level.  
Id.  The second exceptional pattern exists when the pure tone 
threshold is 30 decibels or less at 1000 hertz and 70 decibels or 
more at 2000 hertz.  38 C.F.R. § 4.86(b).  Here also, the 
auditory acuity level for each ear will be selected from either 
Table VI or Table VIa, whichever results is the higher level.  
Id.  However, in this instance that level then will be elevated 
to the next higher level.  Id.

Based on the intersection point of the auditory acuity level 
assigned to each ear, a disability percentage rating for hearing 
impairment is derived from Table VII.  38 C.F.R. § 4.85(e); see 
also Bruce v. West, 11 Vet. App. 405, 409 (1998).

The Veteran was afforded a VA audiological examination in 
December 2008.  The claims file was not immediately available for 
the examiner to review.  However, the examiner indicated that he 
reviewed the Veteran's "medical records."  He also made the 
following notation regarding an audiological evaluation the 
Veteran underwent at VA in September 2007:  "speech recognition 
is 76% right ear and 48% left ear."  Later, he indicated that he 
reviewed the Veteran's VA records and private medical records.

The examiner interviewed the Veteran, his wife, and his son.  
They reported that the Veteran cannot hear family members unless 
they talk right up to his ear, has difficulties hearing the 
church sermon, and had difficulties hearing customers when he was 
working.  Next, the examiner conducted a pure tone audiometry 
test.  The following threshold levels, in decibels, were found:


HERTZ

1000
2000
3000
4000
LEFT
45
60
70
80
RIGHT
50
50
60
70

Pure tone threshold levels averaged 63.75 decibels for the left 
ear and 57.50 decibels for the right ear.  The examiner also 
conducted a Maryland CNC speech discrimination test, but the 
Veteran's answers were too unreliable to score with respect to 
both ears.  As such, the examiner concluded that only the pure 
tone threshold levels should be used for adjudication purposes.

If only the pure tone threshold averages from this examination is 
used, use of Table VIa results in a level V auditory acuity level 
in the left ear and a level IV auditory acuity level in the right 
ear.  The intersection point of level V for the left ear and 
level IV for the right ear under Table VII provides for a 10 
percent disability rating.  Accordingly, an initial disability 
evaluation in excess of 10 percent would not be warranted.

The Board notes, however, that it appears the December 2008 
examiner may have intended the Veteran's previous speech 
discrimination percentages from his September 2007 VA 
audiological evaluation to be used.  These percentages were the 
only information specifically set forth from the examiner's 
initial review of the Veteran's "medical records" and later 
review of his VA records and private medical records.  While the 
examiner also indicated that only the puretone thresholds should 
be used in adjudicating the Veteran's claim, the examiner did not 
otherwise comment on the accuracy of the prior speech 
discrimination scores the cited from the September 2007 
audiometric evaluation.  Resolving the benefit of the doubt in 
the Veteran's favor, the Board will use the speech discrimination 
scores from September 2007 in conjunction with the puretone 
thresholds from December 2008.  Applying such data to Table VI 
results in a level VII auditory acuity level in the left ear and 
a level IV auditory acuity level in the right ear.  The 
intersection point of level VII for the left ear and level IV for 
the right ear under Table VII provides for a 20 percent 
disability rating.  An initial disability evaluation of 20 
percent for the period from October 7, 2008, to June 8, 2010, 
therefore is granted.

C.  Acquired Psychiatric Disorder

The Veteran's acquired psychiatric disorder currently is rated 
under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Pursuant to this 
regulation, a 30 percent evaluation is warranted for occupational 
and social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, and 
mild memory loss (such as forgetting names, directions, recent 
events).

A 50 percent rating is warranted when there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social 
impairment with deficiencies in most areas, including work, 
school, family relationships, judgment, thinking or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting ability to function independently, 
appropriately, and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and inability to establish and maintain 
effective relationships.

The highest rating of 100 percent evaluation is not warranted 
unless there is total occupational and social impairment due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.

These symptoms are "not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and degree 
of the symptoms, or their effects, that would justify a 
particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).  In adjudicating a claim for an increased rating, the 
adjudicator must consider all symptoms of a claimant's service-
connected mental condition that affect his level of occupational 
or social impairment.  Id. at 443.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health illness.  
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.1994)).  GAF 
scores ranging from 61 to 70 reflect mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally indicate that the 
individual is functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores from 51 to 60 are indicative 
of moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  GAF scores from 41 to 50 
reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job).  Scores from 31 to 40 indicate 
impairment in reality testing or communication (e.g., speech is 
at times illogical, obscure, or irrelevant) or major impairment 
in several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work).

An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of the VA 
disability rating assigned.  See 38 C.F.R. § 4.126; VAOPGCPREC 
10-95 (Mar. 31, 1995).  It should be noted that use of 
terminology such as "moderate" by VA examiners or other 
physicians, although an element of evidence to be considered by 
the Board, also is not dispositive of an issue.  Rather, all 
evidence must be evaluated in arriving at a percentage disability 
rating.  38 C.F.R. §§ 4.2, 4.6.

In his October 2008 claim, the Veteran indicated that he 
experiences mood swings and sleeping difficulties, including 
nightmares and bad dreams.

A VA treatment record dated in March 2008 presents findings from 
the Veteran's initial psychological assessment.  It reveals that 
he complained of feeling depressed for the past year, feelings of 
worthlessness and hopelessness, and increased irritability.  He 
denied suicidal and homicidal ideation.  Upon examination, the 
Veteran was dressed in casual clothing.  His grooming was good.  
He was alert and oriented.  His speech was of normal rate, tone, 
and volume.  His mood was depressed, and his affect was 
congruent.  The Veteran's insight and judgment both were good.  
His thoughts were organized, goal directed, and free of 
delusions, hallucinations, suicidal ideation, and homicidal 
ideation.  A GAF score of 62 was assigned.

VA treatment records dated in June, October, and December 2008 as 
well as February, March, and June 2009 generally reflect the 
following changes from March 2008.  The Veteran complained of an 
increase in depressive symptoms in the afternoon and continued 
dreams that "bad stuff" happened or may happen to him, but also 
reported that his nightmares had decreased, he was sleeping 
better, he was able to cope with stress a lot better, and his 
mood had improved.  His wife reported that he still had 
difficulty with nightmares, sleep, and his attention span and 
still was irritable and had anxiety.  However, she also reported 
that he was not as moody, was more like himself, and was mostly 
stable.  The Veteran's mood therefore was described as better.  
65 was the assigned GAF score for each month.

The Veteran was afforded a VA PTSD examination in June 2009.  He 
complained of intrusive memories, avoiding thinking or talking 
about his traumatic experiences or engaging in activities that 
remind him of these experiences, difficulty sleeping, nightmares, 
cold sweats, a depressed mood approximately 2 days per week, 
anger and irritability, and decreased concentration.  With 
respect to employment, he stated that he retired from his 
occupation in sales in 1991 because of his "nerves," "our 
company went bust," and he was eligible due to his age or 
duration of work.  The Veteran was noted to be clean, neatly 
groomed, and appropriately dressed in casual clothes upon 
examination.  He was oriented, and his speech was unremarkable, 
spontaneous, clear, and coherent.  His attitude was friendly and 
attentive.  His mood was good and his affect was normal.  In 
regard to judgment, the Veteran was found to understand the 
outcome of his behavior.  His attention was intact and his memory 
was normal.  His thought process and thought content were 
unremarkable.  He exhibited no delusions, hallucinations, or 
current homicidal or suicidal ideation, although he admitted 
passive thoughts of suicide in the past.  There was no evidence 
of inappropriate behavior, obsessive/ritualistic behavior, panic 
attacks, or episodes of violence.  The Veteran's impulse control 
was fair.  His sleep was determined to be impaired and 
approximately 6 to 7 hours per night in length.  The examiner 
assigned a GAF score of 65 and indicated that the Veteran had an 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks, though generally he 
was functioning satisfactorily.

An August 2009 VA treatment record documents the following 
changes from March 2008.  The Veteran reported that his 
nightmares had decreased and that he was sleeping better, 
although he still characterized the nightmares as constant, 
stressful, and always related to a feeling of doom.  His mood 
again was described as better.  A GAF score of 65 was assigned.

In a September 2009 statement attached to his notice of 
disagreement, the Veteran listed trauma, nightmares, anxiety, 
panic attacks 2 to 3 times per week, trembling in fear, and 
depression among his symptoms.  He noted that he sometimes just 
has to be alone and that he wakes his wife up at night making 
noises, tossing and turning, and feeling that something bad is 
about to happen.

VA treatment records dated in October and December 2009 note the 
following changes since March 2008.  The Veteran still complained 
of anxiety, but indicated that his nightmares had decreased and 
he was sleeping better.  His mood was described as better.  68 
was the assigned GAF score for each month.

In a February 2010 statement, the Veteran averred that he, his 
family, and his friends have been severely affected by his 
"battle related injuries and trauma."

A March 2010 VA treatment record reveals the same changes from 
March 2008 as the VA treatment records dated in October and 
December 2009.  Once again, A GAF score of 68 was assigned.

VA treatment records dated in April and June 2010 reflect the 
Veteran and his wife's assessment that he had been doing fairly 
well.  However, they indicated that he continued to experience 
nightmares, screaming in his sleep, irritability, episodic 
periods of increased anxiety and feeling overwhelmed, flashbacks, 
intrusive memories, avoidance behaviors and social isolation, and 
mild problems with his recent memory.  They denied that he had 
suicidal or homicidal ideation, psychotic symptoms, or impulsive, 
aggressive, or dangerous behavior.  With respect to 
relationships, the Veteran's wife and son were noted to be very 
supportive.  Upon examination, he was appropriately dressed and 
groomed.  He was oriented and maintained eye contact, although 
his speech was slightly pressured at times.  His attitude was 
pleasant.  The Veteran's mood was anxious at times and his affect 
was full range.  His insight and judgment were fair.  His 
thoughts were linear, goal directed, and free of delusions, 
hallucinations, suicidal and homicidal ideation, and paranoia.  
GAF scores of 60 were assigned for each month.

The Veteran testified at his July 2010 Travel Board hearing that 
he is a loner, has panic attacks all the time, has mood problems 
very often, sometimes forgets to complete tasks, no longer can 
drive, and feels he is getting worse as he gets older.  His wife 
testified that he hates going to town, sometimes withdraws from 
everything and everybody, has greater difficulty reading than he 
used to though he still "understands everything," has frequent 
panic attacks, usually at night, and has spoken of suicide many 
times though he loves his family too much to actually commit 
suicide.  She also testified that he sometimes cannot remember a 
familiar road when she is driving or the direction of a familiar 
store when they are shopping.  Finally, she testified that she 
and her son find it hard to maintain a relationship with him 
after he has had a panic attack.  The Veteran's son testified 
that he seems quite depressed, has problems with his attention, 
and does not have the desire or focus to engage in leisure 
activities that he used to enjoy, such as taking day trips 
together, fishing, and participating in musical activities.

Given this evidence, the Board finds that the Veteran's acquired 
psychiatric disorder does not warrant an initial disability 
evaluation in excess of 30 percent.  Most of the symptoms listed 
in Diagnostic Code 9411 for a 50 percent rating are not met.  
There is no evidence that he suffered from flattened affect.  His 
affect rather was characterized as congruent, normal, and full 
range.  There also is no evidence that his speech was 
circumstantial, circumlocutory, or stereotyped.  Although it 
twice was documented as slightly pressured at times, the 
Veteran's speech otherwise was noted to be unremarkable, 
spontaneous, clear, coherent, and of normal rate, tone, and 
volume.  Absent from the record is any objective indication of 
impaired judgment, impaired abstract thinking, or difficulty 
understanding complex commands.  The Veteran's judgment ranged 
from fair to good.  He understood the outcome of his behavior.  
His thoughts were organized, linear, goal directed, and 
unremarkable.  Despite greater difficulty in doing so than 
before, he comprehended what he read.  Also absent from the 
record is any objective indication that the Veteran experiences 
panic attacks more than once per week.  Such attacks were 
mentioned by him and his wife.  However, they were not noted in 
his extensive VA treatment records or found at the VA 
examination.

The Board acknowledges that there is evidence that the Veteran 
manifests a few of the symptoms listed in Diagnostic Code 9411 
for a 50 percent disability rating.  While his memory was normal 
at his VA PTSD examination, he complained of decreased 
concentration and occasionally forgetting to complete tasks.  His 
wife reported that he had difficulty with his attention span and 
that he sometimes cannot remember a familiar road when she is 
driving or the direction of a familiar store when they are 
shopping.  His son also noted problems with his attention.  Mild 
problems with the Veteran's recent memory were discussed in some 
of his VA treatment records.  With respect to disturbances of 
motivation and mood, the Veteran indicated that he suffered from 
mood swings, irritability, anger, and anxiety and has mood 
problems very often.  His wife attested that he was irritable, 
had anxiety, and suffered from episodic periods of increased 
anxiety and feeling overwhelmed, and his son described him as 
appearing quite depressed and lacking the desire to engage in 
leisure activities, such as taking day trips together, fishing, 
and participating in musical activities, that he found enjoyable 
in the past.  The Veteran had a depressed mood at his VA PTSD 
examination.  Some VA treatment records contain assessments that 
his mood was depressed or anxious.  With respect to difficulty in 
establishing and maintaining effective work and social 
relationships, the Veteran indicated that he sometimes just has 
to be alone, socially isolates himself, and is a loner.  His wife 
stated that he hates going to town and sometimes withdraws from 
everything and everybody.  As such, she also stated that she and 
their son find it hard to maintain a relationship with him after 
he has had a panic attack, although VA treatment records reflect 
that they were very supportive.

Overall, however, this evidence that the Veteran manifests a few 
of the symptoms listed in Diagnostic Code 9411 for a 50 percent 
is outweighed by the evidence that he does not manifest most of 
these listed symptoms.  His symptoms accordingly are most similar 
to those contemplated by a 30 percent disability rating.

The Board also acknowledges that some of the Veteran's self-
reported symptoms are not listed in Diagnostic Code 9411 for a 
disability rating of 50 percent.  These symptoms include trauma, 
intrusive memories, flashbacks, avoiding thinking or talking 
about his traumatic experiences or engaging in activities that 
remind him of these experiences, sleeping difficulties (including 
nightmares, bad dreams, screaming, making noises, tossing and 
turning, and feeling doom or that something bad is about to 
happen), cold sweats, trembling in fear, feeling depressed, 
feelings of worthlessness and hopelessness, and no longer being 
able to drive.  Such symptoms concededly cause some occupational 
and social impairment.  However, they are not of the type and 
degree that are indicative of such impairment with reduced 
reliability and productivity.  At best, the symptoms are 
commensurate with the assigned 30 percent disability rating.

The Veteran's GAF scores indeed reveal a level of functioning 
that more closely approximates the criteria contemplated by a 30 
percent disability rating.  Scores of 62, 65, 65, 65, 65, 65, 65, 
65, 65, 68, 68, 68, 60, and 60 are of record.  Each is indicative 
of no more than mild to moderate symptoms or some to moderate 
difficulty in occupational or social functioning.  Further, the 
examiner who conducted the Veteran's VA PTSD examination 
indicated that the Veteran had only an occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks, though generally he was functioning 
satisfactorily.

For each of the above reasons, the Board finds that the 
preponderance of the evidence is against the Veteran's 
entitlement to an initial disability evaluation in excess of 30 
percent for an acquired psychiatric disorder during the entire 
period on appeal.  Staged ratings therefore are not warranted, 
and the benefit of the doubt rule does not apply.


III.  Extraschedular Consideration

The above determinations granting the Veteran an initial 
disability evaluation of 20 percent for his bilateral hearing 
loss for the period from October 7, 2008, to June 8, 2010, and 
continuing the initial 30 percent evaluation for his acquired 
psychiatric disorder are based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  The 
Board notes that there is no indication that referral is 
warranted for consideration of the assignment of an evaluation 
for either of these disabilities on an extraschedular basis.  See 
38 C.F.R. § 3.321(b).

The Court clarified the analytical steps necessary to determine 
whether referral for such consideration is warranted.  See Thun 
v. Peake, 22 Vet. App. 111 (2008).  A determination of whether 
the evidence presents such an exceptional disability picture that 
the available applicable schedular rating criteria are inadequate 
because they do not contemplate the Veteran's level of disability 
and symptomatology first must be made by the RO or Board.  If the 
rating criteria are inadequate, the RO or Board must proceed to 
determine whether the Veteran's exceptional disability picture 
exhibits other related factors such as marked interference with 
employment or frequent periods of hospitalization.  If such 
related factors are exhibited, then referral must be made to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for extraschedular consideration.

There has been no showing that the Veteran's bilateral hearing 
loss disability picture or his acquired psychiatric disorder 
disability picture could not be contemplated adequately by the 
applicable schedular rating criteria discussed above.  Each of 
the Veteran's symptoms, which together show his level of 
disability, were considered pursuant to these criteria and 
associated statutes, regulations, and caselaw.  The criteria 
provide for higher ratings, but as has been explained thoroughly 
herein, the currently assigned evaluations adequately describe 
the severity of the Veteran's disabilities.

Given that the applicable schedular rating criteria are adequate, 
the Board finds that the Veteran does not manifest an exceptional 
disability picture with respect to either his bilateral hearing 
loss or his acquired psychiatric disorder.  Consideration of 
whether he exhibits factors such as marked interference with 
employment, whether under Martinak v. Nicholson, 21 Vet. App. 447 
(2007), or otherwise, or frequent periods of hospitalization 
related to an exceptional disability picture therefore is 
unnecessary.  Further, referral for consideration of the 
assignment of a disability evaluation for either disability on an 
extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 
111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

The appeal of the issue of entitlement to an initial disability 
evaluation in excess of 10 percent for tinnitus is dismissed.

Entitlement to an initial 20 percent disability evaluation for 
bilateral hearing loss for the period from October 7, 2008, to 
June 8, 2010, is granted, subject to the law and regulations 
governing payment of monetary benefits.

An initial disability evaluation in excess of 30 percent for an 
acquired psychiatric disorder is denied.


REMAND

The Veteran's entitlement to an initial disability evaluation in 
excess of 20 percent for bilateral hearing loss for the period 
beginning June 9, 2010, unfortunately must be remanded.  Although 
the Board sincerely regrets the delay this will cause, 
adjudication cannot proceed without further development.

VA's duty to assist the Veteran in the development of his claim 
includes providing a contemporaneous medical examination when 
necessary to portray the current state of a service-connected 
disability.  Allday v. Brown, 7 Vet. App. 517, 526 (1995); see 
also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

As noted above, the Veteran's pure tone threshold levels averaged 
63.75 decibels for the left ear and 57.50 decibels for the right 
ear at his December 2008 VA audiological examination.  His speech 
discrimination percentages from September 2007, which were 
referenced in this examination, were 48 in the left ear and 76 in 
the right ear.

A VA treatment record dated June 9, 2010, documents that the 
Veteran underwent audiological evaluation after his wife and son 
complained that he was having more trouble hearing and his wife's 
continued to feel frustrated that he has trouble understanding 
her.  Pure tone audiometry testing revealed threshold levels, in 
decibels, as follows:


HERTZ

1000
2000
3000
4000
LEFT
85
95
105
105+
RIGHT
70
85
90
100

Pure tone threshold levels averaged 96.25 decibels for the left 
ear and 86.25 decibels for the right ear.  Word recognition 
testing revealed an ability of 20 percent bilaterally.  However, 
it does not appear that the Maryland CNC speech discrimination 
test was used, as required by 38 C.F.R. § 4.85(a).  Indeed, the 
box labeled was "CIDW-22" was checked in conjunction with the 
results of speech discrimination testing.  It was also noted that 
the results of this evaluation reflect no significant change with 
respect to pure tone threshold levels but a significant drop with 
respect to word recognition.  However, the statement with regard 
to puretone thresholds appears to contradict the record, as the 
puretone thresholds from the June 2010 audiometric examination 
appear significantly elevated from that recorded in prior 
audiometric testing.  

At his July 2010 Travel Board hearing, the Veteran clearly 
experienced difficulty hearing the questions posed to him.  His 
wife averred that his hearing had gotten a lot worse.

The June 2010 VA treatment record and July 2010 Travel Board 
hearing strongly suggest that the Veteran's bilateral hearing 
loss has likely worsened since the December 2008 VA audiological 
examination.  As such, the December 2008 VA audiological 
examination may be too remote in time to portray the current 
nature, extent, and severity of this disability.  Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for 
rating purposes cannot be considered "contemporaneous").  It 
therefore is inadequate for rating purposes.  An updated VA 
examination must be scheduled on remand for this reason.  See 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a 
Veteran was entitled to a new examination after noting that two 
years had passed since his last VA examination and that the 
Veteran contended his disability had increased in severity).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Review the claims file and undertake 
any additional development indicated.  
This shall include obtaining and 
associating with the claims file updated 
VA treatment records regarding the 
Veteran.  This also shall include 
obtaining and associating with the claims 
file, after securing any necessary proper 
authorization, additional pertinent 
records identified by the Veteran during 
the course of this remand.

2.  After completion of the above 
development, arrange for the Veteran to 
undergo a VA audiological examination to 
determine the current nature, extent, and 
severity of his bilateral hearing loss 
disability.  The claims file shall be made 
available to and reviewed by the examiner, 
who shall note such review in an 
examination report.  The examiner then 
shall obtain from the Veteran a thorough 
description of his audiological symptoms, 
including the effects of such symptoms on 
his occupational functioning and daily 
activities.  Next, a Maryland CNC 
controlled speech discrimination test and 
a pure tone audiometry test, along with 
all other tests, studies, or evaluations 
deemed necessary, shall be performed.  All 
findings shall be reported in detail.  The 
rationale for any opinions expressed shall 
be provided in the examination report.

3.  Then readjudicate the issue of the 
Veteran's entitlement to an initial 
disability evaluation in excess of 10 
percent for bilateral hearing loss for the 
period beginning June 9, 2010.  If the 
benefit sought on appeal is not granted, 
the Veteran and his representative shall 
be provided with a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


